EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 9, and 16 of the application have been amended as follows:
	1.	(Currently Amended) An apparatus, comprising:
	a processing resource operatively coupled to a memory resource;
	a frame determination component operatively coupled to the processing resource and the memory resource, wherein the frame determination component is to cause:
	a counter corresponding to a particular station (STA) associated to the apparatus to be stored in the memory resource, the counter to be incremented in response to receiving a transmission frame from the particular STA, wherein the transmission frame contains an invalid starting sequence number (SEN);
	a block acknowledgement request comprising a negative acknowledgment (ACK) to be transmitted to the particular STA in response to the counter reaching a value which indicates a first threshold number of transmission frames have been received from the particular STA, wherein the first threshold number of transmission frames contain the invalid SEN, and wherein the counter value is compared to a plurality of counter thresholds including the first threshold number and a second threshold number;
	the processing resource to refrain from resetting the counter in response to receiving a second transmission frame from the particular STA, wherein the second transmission frame contains a valid SEN transmitted in response the block acknowledgement request; and


	9.	(Currently Amended) A system, comprising:
	an antenna to receive a plurality of transmission frames corresponding to a particular station (STA) among a plurality of STAs associated to the system;
	a frame determination component operatively coupled to a processing resource and a memory resource, wherein the frame determination component is to maintain a plurality of transmission frame failure counters, wherein each transmission frame failure counter of theSMRH :4832-1643-5410.2-3-Application No.: 16/023,261Docket No.: 90608811 (61CT-317921)plurality of transmission frame failure counters correspond to a respective STA among the plurality of STAs, and wherein the frame determination component is to cause:
	a determination to be made that a transmission frame from a first STA among the plurality of STAs includes an invalid starting sequence number (SEN);
	a first transmission frame failure counter corresponding to the first STA among the plurality of STAs stored by the memory resource to be incremented in response to the determination that the transmission frame includes the invalid SEN;
	a block acknowledgement request to be transmitted in response to the first transmission frame failure counter reaching a value which indicates a first threshold number of transmission frames have been received from the first station (STA), wherein the first threshold number of transmission frames contain the invalid SEN, and wherein the counter value is compared to a plurality of counter thresholds including the first threshold number and a second threshold number;

	a deauthentication frame to be transmitted to the particular STA when the counter reaches a value which indicates the second threshold number of transmission frames containing the invalid SEN have been received from the particular STA.

	16.	(Currently Amended) A non-transitory, machine-readable medium storing instructions executable by a processing resource of a system to cause the system to:
	increment a transmission frame failure counter in response to receiving a transmission frame from a particular station (STA), wherein the transmission frame contains an invalid starting sequence number (SEN), wherein the transmission frame failure counter corresponds to the particular STA transmitting the transmission frame;
	transmit, to the particular STA, a block acknowledgment request comprising a negative acknowledgment (ACK) in response to the transmission frame failure counter reaching a second threshold number of transmission frames containing the invalid SEN, and wherein the transmission frame failure counter value is compared to a plurality of counter thresholds including the second threshold number and a first threshold number;
	increment the transmission frame failure counter in response to receiving from the particular STA, a subsequent transmission frame containing a valid SEN transmitted in response the block acknowledgement request; and
	SMRH :4832-1643-5410.2-5-Application No.: 16/023,261Docket No.: 90608811(61CT-317921)transmit a deauthentication frame to the particular STA in response to a determination that the transmission frame failure counter has exceeded the first threshold number.

Authorization for this examiner’s amendment was given in an interview with attorney Hector A. Agdeppa (Reg. no. 58,238) on 03/22/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed toward an apparatus and system for performing operations based on the number of transmission frames transmitted from a particular station that contain an invalid starting sequence number.  The steps involve incrementing a counter upon receiving a transmission frame from a particular station that contains an invalid starting sequence number, transmitting a block acknowledgement request comprising a negative acknowledgment to the particular station when the counter reaches a first threshold number, and transmitting a deauthentication frame to the particular station when the counter reaches a second threshold number.
	Applicant’s independent claims recite a block acknowledgement request comprising a negative acknowledgment (ACK) to be transmitted to the particular station (STA) in response to the counter reaching a value which indicates a first threshold number of transmission frames have been received from the particular STA, wherein the first threshold number of transmission frames contain the invalid SEN, and wherein the counter value is compared to a plurality of counter thresholds including the first threshold number and a second threshold number; the processing resource to refrain from resetting the counter in response to receiving a second transmission frame from the particular STA, wherein the second transmission frame contains a valid SEN transmitted in response the block acknowledgement request; and a deauthentication .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nabetani (US 2009/0319852 A1) discloses determining whether or not to send a block acknowledgement frame by comparing the number of incorrect data frames to a threshold.
	Gardner et al. (US 6,580,697 B1) discloses comparing a number of messages having frame check sequence errors with to a threshold.
	Touboul (US 2019/0349334 A1) discloses comparing the sequence of monitored frames to pre-defined statistics, and sending disassociation frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461